DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the balloon insertion mechanism configured to slide over the guidewire and selectively dilate a passageway of a patient (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the guide (claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the light source configured to provide light to the proximal end of the optical fiber (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 a balloon insertion mechanism configured to slide over the guidewire and selectively dilate a passageway of a patient in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 17 and all dependent claims thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “guidewire” in claims 1, 6, and 17 is used by the claim to mean “small diameter endoscope tube,” while the accepted meaning is “a wire or spring used as a guide for placement of a larger device or prosthesis, such as a catheter or intramedullary pin.” The term is indefinite because the specification does not clearly redefine the term.
Claim 6 recites the limitation "the first irrigation tube" in step (iii).  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the second irrigation tube" in step (iv).  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites, “wherein each of the respective deflectors comprises…” and then goes on to recite “of the first deflector” and “wherein the second deflector comprises.”  The first recitation of “each of the respective deflectors” would include the first and second deflectors recited in claim 6.  It is unclear then if “the first deflector” and “the second deflector” further 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-9, 12, 13, and 21-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bodner (U.S. 2019/0246878).
With respect to claim 1, Bodner teaches an apparatus, comprising:
(a) a guidewire (14) having a proximal end and a distal end (FIG. 21), wherein the distal end (18) is deflectable (FIG. 21) between a straight configuration and a curved configuration (para [0079]); 
(b) at least one wire (60,62) within the guidewire (FIG. 28), traversing the guidewire from the proximal end to the distal end, wherein the at least one wire is fixed to the distal end (FIG. 9 for example); 
(c) one or more irrigation tubes (20, configured to transfer irrigate fluid, para [0080]) within the guidewire and traversing the guidewire from the proximal end to the distal end (FIG. 26 for example); and 
(d) an imaging assembly fixedly attached to the distal end, the imaging assembly comprising: 
(i) an enclosure having a distal end (FIG. 26), 

(iii) respective deflectors (24) for each of the one or more irrigation tubes, fixedly attached to and positioned at the distal end of the enclosure, wherein the deflectors are configured to deflect fluid, ejected from the one or more irrigation tubes, over the distal face of the camera so as to clean the distal face (para [0082]), 
wherein the at least one wire is configured to deflect each of the distal end of the guidewire, the enclosure, the camera in the enclosure, and the respective deflectors to the curved configuration in response to tension on the at least one wire (para [0090]).
With respect to claim 6, Bodner teaches a method, comprising:
(a) providing a guidewire (14) having a proximal end and a distal end (FIG. 21), wherein the distal end (18) is deflectable (FIG. 21) between a straight configuration to curved configuration (para [0079]); 
(b) positioning at least one wire (60,62) within the guidewire (FIG. 28), to traverse the guidewire from the proximal end to the distal end, wherein the at least one wire is fixed to the distal end (FIG. 9, for example); 
(c) positioning one or more irrigation tubes (20 configured to transfer irrigate fluid, para [0080]) within the guidewire to traverse the guidewire from the proximal end to the distal end (FIG. 26, for example); and 
(d) fixedly attaching an imaging assembly enclosure to the distal end, the imaging assembly comprising: 
(i) an enclosure having a distal end (FIG. 26), 
(ii) a camera (26) having a distal face, wherein the camera is fixedly mounted within the enclosure and is configured to capture an image, and 
(iii) a first deflector (24) in fluid communication with the first irrigation tube (FIG. 26), and 

(e) applying tension on the at least one wire to deflect each of the distal end of the guidewire, the enclosure attached thereto, the camera in the enclosure, and the respective deflectors to the curved configuration (para [0090]).
With respect to claim 7, Bodner teaches the distal faceof the camera is orthogonal to a surface of the enclosure, and wherein each of the respective deflectors comprises:
(i) a first straight section orthogonal to the distal face of the camera and connected to the distal end of the enclosure, 
(ii) a second straight section parallel to the distal face of the camera, and (iii) a curved section connecting the first and second straight sections of the first deflector, 
wherein the second deflector comprises: 
(i) a first straight section orthogonal to the distal face of the camera, 
(ii) a second straight section parallel to the distal face of the camera, and 
(iii) a curved section connecting the first and second straight sections of the second deflector (FIG. 41).
With respect to claim 8, Bodner teaches each of the one or more irrigation tubes has a respective distal end parallel to the first straight section of the each of the respective deflectors (see FIG. 26 for example).
With respect to claim 9, Bodner teaches the one or more irrigation tubes comprise two or more irrigation tubes, the method further comprising applying suction to a given tube of the two or more irrigation tubes so as to cause the respective deflector of the given tube to remove 
With respect to claim 12, Bodner teaches the enclosure has a proximal end extending distally from the guidewire, wherein the proximal end of the enclosure is coupled to the guidewire (FIG. 21, 24 for example).
With respect to claim 13, Bodner teaches a conductor coupled with a proximal end of the camera, wherein the conductor extends through the guidewire and is configured to provide power and data signals to the camera as well as transfer signals from the camera to a processor to control imaging of the camera (para [0094], screen 40 is electrically connected to the image sensor)
With respect to claim 21, Bodner teaches the one or more irrigation tubes include first and second irrigation tubes (20) wherein the respective deflectors include first and second deflectors (24), wherein the first deflector is in fluid communication with the first irrigation tube and the second deflector is in fluid communication with the second irrigation tube (FIG. 26).
With respect to claim 22, Bodner teaches wherein the first and second deflectors are circumferentially spaced around the distal end of the enclosure (FIG. 26).
With respect to claim 23, Bodner teaches the distal faceof the camera is orthogonal to a surface of the enclosure, and wherein each of the respective deflectors comprises:
(i) a first straight section orthogonal to the distal face of the camera and connected to the distal end of the enclosure, 
(ii) a second straight section parallel to the distal face of the camera, and (iii) a curved section connecting the first and second straight sections of the first deflector, 
wherein the second deflector comprises: 
(i) a first straight section orthogonal to the distal face of the camera, 
(ii) a second straight section parallel to the distal face of the camera, and 

With respect to claim 24, Bodner teaches the first and second deflectors are speced at least 90 degrees around the distal end of the enclosure (FIG. 41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodner (U.S. 2019/0246878) in view of Govari et al. (U.S. 2016/0007842).
Bodner teaches an apparatus as set forth above.  However, Bodner does not teach a magnetic sensor.
With respect to claim 5, Govari et al. teaches an apparatus having a magnetic sensor (100, para [0053]) mounted in the enclosure configured to provide an indication of a location and an orientation of the enclosure in response to a magnetic field traversing the magnetic sensor (para [0059]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the apparatus to include the magnetic sensor as taught by Govari et al. in order to ensure accurate positioning of the guidewire distal tip (para [0038] of Govari et al.).
With respect to claim 10, Govari et al. teaches an apparatus having a magnetic sensor (100, para [0053]) mounted in the enclosure configured to provide an indication of a location and an orientation of the enclosure in response to a magnetic field traversing the magnetic sensor (para [0059]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the apparatus to include the magnetic sensor as taught by Govari et al. in order to ensure accurate positioning of the guidewire distal tip (para [0038] of Govari et al.).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodner (U.S. 2019/0246878) in view of Kennedy, II et al. (U.S. 2013/0172674, hereinafter Kennedy et al.).
Bodner teaches an apparatus as set forth above.  However, Bodner does not teach an optical fiber.
With respect to claim 11, Kennedy et al. teaches an apparatus comprising (i) an optical fiber having proximal and distal ends (106), and (ii) a light source configured to provide light to the proximal end of the optical fiber (para [0060], [0078]).
That is, Kennedy et al. teaches an illumination system that provides light to emanate from the optical fibers 106.  It is obvious to one of ordinary skill in the art that this system includes a light source in order for there to be light emanating from the system.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Bodner to utilize the optical fibers as taught by Kennedy et al. in order to provide a small diameter scope with the ability to direct the light emanating from the illumination system (para [0060] of Kennedy et al. ).

Claims 14, 17, 19, 20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodner (U.S. 2019/0246878) in view of Schaeffer (U.S. 2014/0088355).
Bodner teaches an apparatus as set forth above.  However, Bodner does not teach a balloon insertion mechanism.
With respect to claim 14, Schaeffer teaches a second embodiment a balloon insertion mechanism (500) configured to slide over an optical element (546, FIG. 10) including a camera (para [0124]) and selectively dilate a passageway of a patient.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the balloon insertion mechanism of Schaeffer with the 
With respect to claim 17, Bodner teaches an apparatus, comprising: 
(b) a guidewire (14) having a proximal end and a distal end (FIG. 21), wherein the distal end of the guidewire (18) is deflectable (FIG. 21) between a straight configuration and a curved configuration, wherein the guidewire is configured to move relative to the guide (para [0079]); 
(c) at least one wire (60,62)within the guidewire (FIG. 28), traversing the guidewire from the proximal end to the distal end, wherein the at least one wire is fixed to the distal end (FIG. 9 for example); 
(d) first and second irrigation tubes (20, configured to transfer irrigate fluid, para [0080]) within the guidewire and traversing the guidewire from the proximal end to the distal end (FIG. 26 for example); and 
(e) an imaging assembly fixedly attached to the distal end, the imaging assembly comprising: 
(i) an enclosure having a distal end (FIG. 26), 
(ii) a camera (26), having a distal face, fixedly mounted within the enclosure, 
(iii) a first deflector (24) in fluid communication with the first irrigation tube (FIG. 26), and 
(iv) a second deflector (24)in fluid communication with the second irrigation tube (FIG. 26), wherein the first and second deflectors are fixedly attached to and positioned at the distal end of the enclosure, wherein the first and second deflectors are configured to deflect fluid, ejected from the respective first and second  irrigation tubes, over the distal face of the camera so as to clean the distal face (para [0082]), 
wherein the at least one wire is configured to deflect each of the distal end of the guidewire, the enclosure, the camera in the enclosure, and the first and second deflectors to the 
However, Bodner does not teach a guide.
With respect to claim 17, Schaeffer teaches an apparatus, comprising: 
(a) a guide (10) that includes a distal end and a lumen (28), wherein the distal end of the guide is deflectable between a straight configuration and a curved configuration (FIG. 1,3).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the guide of Schaeffer with the guidewire of Bodner in order to provide a mechanism for transitioning between a rigid, or substantially rigid, configuration and a curved configuration during the performance of a procedure, and also because it is advantageous to provide an elongate member that is adapted to move between a straight, or substantially straight, configuration and a curved configuration at least because it provides a mechanism for using a single device to perform a procedure rather than conventional methods which require multiple devices (e.g., sheaths) to perform a procedure (para [0073] of Schaeffer).
With respect to claim 19, Bodner in view of Schaeffer teaches the guide has a single central lumen (FIG. 2 of Schaeffer) wherein each of the first and second irrigation tubes include a wall that defines an interior lumen and an exterior (FIG. 26 of Bodner), wherein the first and second irrigation tubes extend through the single central lumen (intended use, if the guidewire of Bodner is inserted into the guide of Schaeffer, the irrigation tube would extend through the central lumen of the guide).
With respect to claim 20, Schaeffer teaches a second embodiment a balloon insertion mechanism (500) configured to slide over an optical element (546, FIG. 10) including a camera (para [0124]) and selectively dilate a passageway of a patient.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the balloon insertion mechanism of Schaeffer with the 
With respect to claim 25, Bodner teaches third and fourth irrigation tubes (20) within the guidewire and traversing the guidewire from the proximal end to the distal end (FIG. 26 for example), wherein the imaging assembly further comprises a third deflector in fluid communication with the third irrigation tube, and a fourth deflector in fluid communication with the fourth irrigation tube, wherein the first, second, third, and fourth deflectors are spaced around the distal end of the enclosure (FIG. 41).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795